ON MOTION FOR REHEARING.
GRAVES, Judge.
In his motion appellant complains because of the trial court’s action in admitting the testimony relative to the acts of Riddle and Jett at the scene of the alleged rape of the girl, Billie, it being shown that two other girls were raped by Riddle and Jett, as well as a further rape of Billie a'so by Jett. The learned *384trial judge qualified this bill in which it is shown that he admitted the same on the ground of the existence of a conspiracy between Young, Riddle and Jett to do the very thing they did in thus outraging these girls, as well as such acts being res gestae of the whole transaction.
Webster’s New International Dictionary (2d Ed.) defines a conspiracy to mean, among other things, “an agreement, manifesting itself in words or deeds, by which two or more persons confederate to do an unlawful act, or to use unlawful means to do an act which is lawful.”
The facts show that these three men were watching these girls and boys as they were driving around the inhabited streets of the city on the night of the offense in question. We find them stopping across the street while these girls and their boy companions were getting water for their car at a filling station; we find them following this car as it drove away from the filling station, slowing down when the boys slowed down their car and going faster when the boys drove faster; we find them with prearranged numerals to use instead of the conspirators’ names in their conversations, Nos. 3, 6 and 9 being their agreed upon names; we find them curbing the boys’ car on a side street and ordering all the girls and their escorts out of the car; with a pistol and rifle they took possession of all these young people and by armed guard each at different times kept them under control by force and fear while No. 6, or No. 9, or No. 3, each in turn took a girl aside and debauched her under threats against her life, as well as against the lives of all the others; we find them also making arrangements for their leaving this scene after they had gratified their lust by violating these girlish bodies, one of them three times. That there was an agreement in words, as well as deeds, between these three men to do this unlawful act, not only prior to its accomplishment, but also throughout the hours that they held these young persons captives, seems plain to us. We are of the opinion that the acts of all the conspirators were admissible against each of them during the existence of such conspiracy, and the trial judge was correct in allowing the acts of each conspirator to be proven herein.
In the case of Cox et al v. State, 8 Tex. App. 255, (see page 303) it is said:
“To us it seems too plain to admit of argument, that, when two or more are found acting together, with an unlawful intent in the commission of an offense, the common design and acting *385together makes them ipso facto conspirators, — endows them as a body with the attribute of individuality, — merges the conspiracy to do the act in the act itself; and that the previous acts and declarations of each or any such principal offenders in pursuance of the agreed plan, and tending to throw light upon it or the motive or intent with which it was committed, is and should be received as legal and admissible evidence against each and all, whether indicted, prosecuted, and tried jointly or separately,” (citing 1 Bishop’s Cr. Law. sect. 432; Kelley v. The People, 55 N. Y. 566; 2 Whart. on Ev. 1205; 47 Ind. 568.)
We are also of the opinion that the acts of the other conspirators were herein admissible under the doctrine of res gestae. 18 Tex. Jur. p. 216, sec. 125, reads as follows:
“As a general rule the acts or declarations of one conspirator to be admissible against another must have occurred during the pendency of the criminal enterprise and in furtherance of its objects. If the acts and declarations occurred while participating in the offense for which the conspiracy was formed, they are admissible as a part of the res gestae,” (citing numerous cases).
The testimony is clear to us that these three men conspired together to debauch these young girls, and did so by means of force and threats; that appellant by such means violated the body of this 14-year-old girl in pursuance of and by means of such conspiracy and now faces punishment by virtue of such offense. While the punishment assessed herein is drastic, yet such matters are within the province of the trial jury; and taking into consideration the seriousness of this assault upon our laws as well as our basic concept of society and the purity of our young girlhood, it does not lie in the mouth of this court to say that such verdict is not a righteous one. This man has received what we deem to be a fair trial in,the courts of our country, and we see no reason to interfere with the proceedings relative thereto.
We are impressed with the correctness of the original opinion relative to the remarks of the Assistant District Attorney as shown in Bill of Exception No. 5.
The motion for rehearing is overruled.